—Judgment, Supreme Court, New York County (Renee White, J.), rendered August 12, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
The court’s restriction of defendant’s cross-examination was a proper exercise of discretion since defendant received ample latitude to pursue his claim that a witness falsely identified him. Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.